Citation Nr: 1125728	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to January 1953, in addition to subsequent unconfirmed National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 Decision Review Officer (DRO) decision of the Montgomery, Alabama, Regional Office (RO).

The Veteran testified before an Acting Veterans Law Judge in April 2011.  A transcript of the hearing testimony is associated with the claims file.

Attempts to obtain the Veteran's complete service treatment records and personnel records from the National Personnel Records Center (NPRC) have been made.  In October 2002 and in January 2006 respectively, NPRC determined that the records were fire-related.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The issues of entitlement to service connection for hypertension and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the July 2008 personal statement).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been granted service connection for bilateral hearing loss, rated as 70 percent disabling, posttraumatic stress disorder (PTSD) with depression, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.  His combined disability rating is 90 percent.

2. The medical and other evidence of record does not indicate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A.
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in June 2007 addressed both the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO requested the Veteran's complete service treatment records and personnel records; however in responses dated in October 2002 and January 2006 the RO was informed that these records were considered to be fire-related and unavailable.  The RO did obtain the Veteran's few VA treatment records.  The Veteran submitted private treatment records.  The Veteran received Social Security disability benefits.  A December 2002 letter from the Social Security Administration is in the record and this letter stated that the Veteran was determined to be disabled as of October 1987 as a result of osteoporosis, bone and joint disorders.  His disability was approved in March 1988.  By June 2007, and again in November 2008, the RO was informed that the underlying disability application and the underlying medical evidence had been destroyed, and was therefore unavailable.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned at a travel board hearing held at the RO.  The appellant was afforded thorough and complete VA medical examinations in furtherance of his claim, specifically a general VA medical examination in July 2007 and a February 2010 VA PTSD examination, that was supplemented by a September 2010 addendum opinion.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations - TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

TDIU - Analysis

The Veteran has argued, in written statements and before the undersigned, that his PTSD and his dementia (April 2011 hearing), his recent hospitalizations for heart failure and seizures (December 2008 statement), his PTSD, dementia, and the epidural injections in his spine (January 2008 statement), and his inability to breath and bad legs (June 2007 statement) keep him from being employed.  

Currently, the Veteran has been granted service connection for bilateral hearing loss, evaluated as 70 percent disabling, PTSD with depression, evaluated as 50 disabling, and tinnitus, evaluated as 10 percent disabling.  His combined total evaluation is 90 percent.  He thus meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  

By way of procedural background, the Veteran submitted his first claim in June 1999, seeking entitlement to a non-service connected pension.  In August 1999, the RO granted a non-service connected pension.  The RO found that he had last worked in 1988 as a construction worker and that his level of education was approximately three years of high school.  For non-service connected pension purposes, his chronic obstructive pulmonary disorder (COPD) was rated as 60 percent disabling, his status post right hip replacement was rated as 30 percent disabling, and his hypertension was rated as 10 percent disabling.  Private treatment reports of record include a March 1991 post-operation summary that described the Veteran having undergone a bilateral hip replacement due to the severity of his degenerative joint disease.  A December 2002 letter from the Social Security Administration stated that the Veteran was determined to be disabled as of October 1987 as a result of osteoporosis, a bone and joint disorder.  His disability had been approved in March 1988.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (holding that an SSA ruling that a veteran is disabled does not establish, in and of itself, that the veteran is permanently and totally disabled for VA purposes).  The Board observes that the Veteran has never been granted service connection for any of these disorders (COPD, degenerative joint disease, hypertension, osteoporosis).  See Rating Decisions dated November 2002, November 2004, and November 2010.

Following his June 2007 claimed seeking entitlement to a TDIU, the Veteran was afforded a VA general medical examination in July 2007.  The VA examiner acknowledged that he was service-connected for PTSD, bilateral hearing loss and tinnitus.  The Veteran's non-service connected disorders were listed as low back pain with radicular symptoms, asbestosis, COPD, bilateral hip replacement, hypertension, heart disease, and a cerebrovascular accident (a stroke).  The examiner noted the Veteran had no problems hearing him during the examination; therefore, the examiner found that his service-connected hearing loss and tinnitus were not a factor with regard to his employability.  After an objective examination, the examiner added dementia to the list of diagnoses.  The examiner opined that when wearing his hearing aids, the Veteran was able to hear; so that his service-connected hearing loss was less likely than not to render him unemployable.  The examiner further opined that with regard to his non-service connected disorders, his dementia was more likely than not to cause him to be unemployable in a sedentary or non-sedentary setting.  His remaining non-service-connected disorders were less likely than not to interfere with sedentary nonphysical work.  

In July 2007, the Veteran was afforded a VA PTSD examination.  While this examiner noted his memory loss as well, the examiner did not reach an opinion regarding the impact of his service-connected PTSD on his employability.  The Veteran was afforded another VA PTSD examination in February 2010.  The February 2010 examiner had the opportunity to review the claims file, interview the Veteran and conduct an objective examination.  In her September 2010 addendum opinion, she opined that it was his dementia and likely his other medical problems that result in his inability to be engaged in employment.  She considered his PTSD symptoms alone not so severe that they would prevent him from engaging in sedentary or physical employment.  

The Board observes that the Veteran is not service-connected for dementia, which was also diagnosed by his VA clinician in March 2009.   

The Board must determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disorder and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Both VA examiners opined that what prevented the Veteran from substantial employment were his other, non-service connected disabilities.  The 2007 VA general medical examiner noted in particular the Veteran's dementia.  That 2007 examiner observed that the Veteran could hear when he wore his hearing aids and that was not the disability that prevented him from employment.  Likewise, the 2010 VA PTSD examiner opined that his PTSD symptoms were not so severe as to prevent sedentary or physical employment.  There is no medical opinion to the contrary in the record.  

The Board finds that the criteria for entitlement to TDIU are not met.  The Veteran has a 90% total combined evaluation for all of his service-connected disabilities.  He thus meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  The Board, however, has weighed the evidence of record and concludes that it supports a finding that the Veteran is not unemployable due to his service-connected disabilities, specifically bilateral hearing loss, PTSD, and tinnitus.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

Although the Veteran has repeatedly asserted that he cannot work due to his PTSD, dementia, heart failure, his bad legs, and his inability to breathe, the Board observes that from this list, he is only service-connected for PTSD.  As well, the Board finds that he is not competent to provide this etiological statement because it requires particularized medical knowledge of the health and occupational effects of his service-connected and non-service-connected disabilities and the medical knowledge to separate those effects.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that a categorical statement that medical evidence is required to demonstrate etiology conflicts with caselaw); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  The Veteran has not asserted, and the record does not indicate, that he has any such knowledge.  The Veteran is, of course, competent to provide statements regarding his symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).

Additionally, the Board finds that the medical opinions of record are credible and probative.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  The 2007 and 2010 VA examiners reached their opinions based upon correct facts, interviews with the Veteran, and objective examinations of the Veteran.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the probative value of evidence is the tendency that that evidence establishes the proposition for which it is offered to prove); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in assessing the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering that opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that entitlement to a TDIU is not warranted.  The Board stresses that this denial is not a statement by VA that the Veteran can go out and obtain employment tomorrow, but that the Board has found that his service-connected disabilities are not what are preventing him from substantially gainful employment.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A total disability rating for compensation on the basis of individual unemployability is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


